Case 4:19-cv-11789-MFL-APP ECF No. 13, PageID.2773 Filed 04/13/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JOHN BUTSINAS,

      Petitioner,                                   Case No. 19-cv-11789
                                                    Hon. Matthew F. Leitman
v.

WILLIS CHAPMAN,

     Respondent.
__________________________________________________________________/

        ORDER GRANTING PETITIONER’S MOTION FOR THE
        APPOINTMENT OF SUBSTITUTE COUNSEL (ECF No. 12)

      Petitioner John Butsinas is a state inmate in the custody of the Michigan

Department of Corrections. On June 17, 2019, Butsinas filed a petition for a writ of

habeas corpus in this Court. (See Pet., ECF No. 1.) Butsinas filed the motion through

his counsel, the State Appellate Defender Office. (See id.)

      Butsinas’ counsel has now filed a motion asking that the Court appoint

Butsinas substitute counsel. (See Mot., ECF No. 12.) Respondent does not oppose

the motion. (See id., PageID.2772.) For the reasons stated below, the motion is

GRANTED.




                                          I


                                         1
Case 4:19-cv-11789-MFL-APP ECF No. 13, PageID.2774 Filed 04/13/21 Page 2 of 4




      The Model Rules of Professional Conduct provide in relevant part that a

“lawyer may withdraw from representing a client if …. good cause for withdrawal

exists.” MODEL RULES OF PROF’L CONDUCT R. 1.16(b)(7). Although “these

rules stop short of guaranteeing a right to withdraw, they confirm that withdrawal is

presumptively appropriate where the rule requirements are satisfied.” Brandon v.

Blech, 560 F.3d 536, 537 (6th Cir. 2009).

      In reviewing a habeas petitioner’s motion for substitution of counsel, a court

should consider “the timeliness of the motion; the adequacy of the [trial] court’s

inquiry into the defendant’s complaint; and the asserted cause for that complaint,

including the extent of the conflict or breakdown in communication between lawyer

and client (and the client’s own responsibility, if any, for that conflict).” Martel v.

Clair, 565 U.S. 648, 663 (2012).

                                           II

      On October 28, 2020, the Court held a telephonic status conference with the

parties to determine whether Butsinas wanted to return to state court to exhaust

certain currently-unexhausted claims. At the conclusion of that conference, the

Court instructed Butsinas’ counsel to consult with Butsinas and to let the Court know

if Butsinas wanted to stay this action so that he could return to state court. (See Dkt.)

Butsinas’ counsel now says that “after speaking with Butsinas, counsel [] determined

it would be a conflict of interest to remain on the case.” (Mot., ECF No. 12,

                                           2
Case 4:19-cv-11789-MFL-APP ECF No. 13, PageID.2775 Filed 04/13/21 Page 3 of 4




PageID.2771.) Counsel explained that it would be a conflict for the State Appellate

Defender’s Office to remain as Butsinas’ counsel, and to advise Bustinas whether to

return to state court, because “going back into state court likely would require Mr.

Butsinas to raise an ineffective assistance of appellate counsel claim against the State

Appellate Defender Office for failing to properly exhaust the issues raised in state

court.” (Id.)

       The Court agrees that this potential conflict of interest creates good cause to

appoint substitute counsel for Butsinas. Indeed, the possibility that Butsinas will

have to allege that the State Appellate Defender Office provided ineffective

assistance creates an actual or probable conflict of interest. See Combs v. Coyle, 205

F.3d 268, 275-77 (6th Cir. 2000) (recognizing that counsel cannot be expected to

raise his own ineffectiveness in later post-conviction proceeding). And a district

court should grant a habeas petitioner’s motion for substitute counsel where current

counsel labors under a significant conflict of interest. See Christeson v. Roper, 574

U.S. 373, 379–80 (2015). The Court will therefore grant Butsinas’ motion and

appoint him substitute counsel.



                                          III

       For all of the reasons stated above, IT IS HEREBY ORDERED that:

           Butsinas’ motion to appoint new counsel (ECF No. 12.) is GRANTED;

                                           3
Case 4:19-cv-11789-MFL-APP ECF No. 13, PageID.2776 Filed 04/13/21 Page 4 of 4




          The appearance of the State Appellate Defender Office on Butsinas’

            behalf is TERMINATED; and

          The Federal Defender’s Office is APPOINTED to represent Butsinas

            in this matter. That office may handle the representation of Butsinas

            itself, or it may designate a CJA panel attorney to represent Butsinas.


                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: April 13, 2021



       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 13, 2021, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                         4
